COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-17-00937-CV

Style:                       Anthony McGill and AP McGill Enterprise, LLC v. GJG Productions, Inc.



       Appellee, GJG Productions, Inc., has objected to mediation. The court’s mediation
order dated January 5, 2018 is withdrawn.

Judge's signature: /s/ Michael Massengale
                   Acting individually  Acting for the Court


Date: February 5, 2018
*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).